Citation Nr: 1646394	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1964 to May 1991.  He died in January 2010 and the Appellant is his surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction resides with the San Diego, California RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in January 2010.  The official cause of death was bladder cancer.

2.  At the time of the Veteran's death, service connection was in effect for a shrapnel wound to the right buttock.  

3.  The Veteran's bladder cancer was not related to service, to include exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant post-service medical records identified by the Veteran and the Appellant.  

VA has not obtained a medical opinion regarding the cause of the Veteran's death.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 
38 U.S.C.A. § 5103A (d)(2) (2002); 38 C.F.R. § 3.159 (c)(4)(i).  As explained below, the Board finds that there is no indication that the Veteran's metastatic bladder cancer was associated with service, and VA therefore has no duty to seek a medical opinion.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Cause of Death-Laws and Analysis

Dependency and indemnity compensation (DIC) benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran's January 2010 death certificate listed bladder cancer with metastasis as the immediate cause of death.  There were no contributing causes of death listed on the death certificate.  The Appellant does not claim that any other conditions caused the Veteran's death, nor does the Board find any evidence indicating another cause.  Instead, the Appellant maintains that the Veteran's bladder cancer is related to exposure to Agent Orange.  

Although the Veteran was not service connected for bladder cancer during his lifetime, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection should have been established.

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

The Board finds that presumptive service connection on the basis of exposure to herbicides is not warranted for the Veteran's bladder cancer.  Although the Veteran served in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicides during service, bladder cancer is not recognized by VA as having a relationship to exposure to herbicides, and presumptive service connection based on exposure to herbicides is therefore not available for this condition.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The Board acknowledges the Appellant's contention that VA may, in the future, recognize bladder cancer as a presumptive disease associated with Agent Orange exposure.  Although this may be the case, at the present time, bladder cancer has not been found to be presumptively related to herbicide exposure.  Further, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012), where it was found that there was "inadequate or insufficient evidence" to determine an association between herbicide exposure and bladder cancer.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

For these reasons, the Board finds that the presumptive regulatory provisions regarding exposure to Agent Orange are not applicable with regard to the Veteran's bladder cancer.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  Therefore, presumptive service connection for the cause of the veteran's death as a result of exposure to herbicides must be denied.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309 (e).

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not reflect any symptoms of or treatment for metastatic bladder cancer.  Post-service treatment records show that the Veteran was diagnosed with bladder cancer in September 2004, more than 10 years following service separation.  

The Board further finds that, outside of the Appellant's statements that the condition was caused by exposure to herbicides, there is no evidence in the record linking the Veteran's bladder cancer to service.  Apart from the Appellant's conclusory statements that the Veteran's bladder cancer was caused by Agent Orange exposure, the Board finds no evidence in the record indicating that the condition was related to herbicide exposure.  Because these statements appear to have no medical or observational basis, the Board does not find them competent evidence indicating a link between the Veteran's condition and his service.

In her VA Form 9, the Appellant indicated that there were "many cases" which showed that service members would develop bladder cancer after years of service in Vietnam.  The Appellant cited to an internet article (medicalnewstoday.com) in support of her contention.  The Board has reviewed the website and notes that it appears to be a forum for private individuals to discuss various medical issues.  The Board finds that this evidence is not a medical study and is not specific to the Veteran's bladder cancer or his service.   This evidence is therefore probative value.  

In sum, there is no competent evidence in the record showing a link between the Veteran's bladder cancer and service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of bladder cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Bladder cancer is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  
For these reasons, the Board finds that the Veteran's metastatic bladder cancer was not the result of exposure to herbicides or otherwise related to service.  As such, the Board finds that service connection for metastatic bladder cancer must therefore be denied.

Because the Board has determined that the bladder cancer condition is not eligible for service connection, the Board must therefore fund that the Veteran's death in January 2010 was not related to a service-connected disability or service in any other way.  Service connection for the cause of the Veteran's death is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


